                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND
____________________________________
ANTONE SILVA,                            :
             Plaintiff,                  :
                                         :
v.                                       : C.A. No.: 1:19-cv-00429-MSM-LDA
                                         :
STATE OF RHODE ISLAND, TOWN :
OF TIVERTON, PATRICK W. JONES,:
Individually and as Chief of Police for :
The Tiverton Police Department,          :
SERGEANT MICHAEL BARBOZA, :
Town of Tiverton Police Officer,         :
Individually and in his official capacity:
                                         :
             Defendants.                 :
____________________________________:

DEFENDANT, STATE OF RHODE ISLAND’S OBJECTION TO PLAINTIFF,
      ANTONE SILVA’S MOTION FOR SUMMARY JUDGMENT

          NOW COMES, the Defendant, State of Rhode Island (the “State”), and hereby

responds and objects to the Plaintiff, Antone Silva’s (“Plaintiff”) Motion for Summary

Judgment. As grounds in support thereof, the State asserts that the Plaintiff’s Motion

should be denied for its own failure to comport with Local Rule 56 of the United States

District Court for the District of Rhode Island, and also because there remain genuine

issues of material fact regarding whether the State is liable for the Plaintiff’s

December 2018 arrest, such that the Plaintiff is not entitled to judgment as a matter

of law on his singular negligence count against the State.

     I.      UNDISPUTED FACTS

          On April 14, 2018, the Plaintiff was arrested by Tiverton Police and was

charged with domestic simple assault on his girlfriend, Darcie LaPointe. See Exhibit
1, attached hereto, Plaintiff’s Answers to State’s Interrogatories, Answer to

Interrogatory No. 19. As a result of the April 14, 2018 arrest, a No-Contact Order (the

“First No-Contact Order”) was issued against the Plaintiff. See Ex. 1, Answer to

Interrogatory No. 19. On June 21, 2018, the underlying case regarding the First No-

Contact Order was dismissed by the Newport County District Court. See Ex. 1,

Answer to Interrogatory No. 19.

      Subsequently, on September 8, 2018, the Plaintiff was arrested by Defendant,

Joshua Pelletier (“Officer Pelletier”) of the Tiverton Police at the Tiverton Twin River

Casino for allegedly violating the First No-Contact Order. See Ex. 1, Answer to

Interrogatory No. 3; see also Exhibit 2, attached hereto, Deposition Transcript of

Sergeant Michael Barboza (“Sergeant Barboza”), at ps. 8:15-24 – 9:1; 10:2-13;

Exhibit 3, attached hereto, Deposition Transcript of Officer Pelletier, at p. 12:14-20.

Upon making the arrest of the Plaintiff on September 8, 2018, Officer Pelletier did

not speak with a member of the Tiverton Police Department and was not advised that

the First No-Contact Order for which he was arresting Plaintiff had been previously

dismissed. See Ex. 3, at p. 13:20-24 – 14:1-6. As a result of the September 8, 2018

arrest, a second no-contact order was entered against the Plaintiff on September 10,

2018 (the “Second No-Contact Order”). See Exhibit 4, attached hereto, Deposition

Transcript of Maureen Palazzo, at p. 26:20-24. The First No-Contact Order entered

on April 14, 2018 was subsequently terminated on September 10, 2018. See Ex. 4, at

p. 30:19-23. The Second No-Contact Order issued on September 10, 2018 was also

terminated the same day. See Ex. 4, at p. 23:23-24 – 24:1-3. The Second No-Contact



                                           2
Order was marked by the Court as being accepted into BCI’s computerized criminal

history system on September 11, 2018. See Ex. 4, at p. 24:5-8. Additionally, on

September 10, 2018, an electronic J-LINKS notification update was sent to the

Tiverton Police Department, notifying them of the dismissal of the Second No-Contact

Order. See Ex. 4, at p. 24:16-22; see also Exhibit 5, attached hereto, Court Docket

from Case No. 21-2018-01838; Exhibit 6, attached hereto, Deposition Transcript of

Chief Patrick Jones (“Chief Jones”), at p. 49:14-23. J-LINKS is a court connect system

that links the police department with the court system. See Ex. 6, at p. 12:19-21. If a

J-LINKS update is made to the court’s system regarding a protection order being

removed and terminated, that information would be received by the prosecution

officer of the respective police department. See Ex. 6, at p. 14:24 – 15:1-13.

      It is undisputed that Sergeant Michael Barboza (“Sergeant Barboza”) is the

prosecution officer for the Town of Tiverton. See Ex. 6, at p. 13:15-18; see also Ex. 2,

at p. 6:9-20. Sergeant Barboza would be the individual who would be aware of the

termination of a No-Contact Order for a Tiverton case as the prosecuting officer for

Tiverton. See Ex. 6, at ps. 16:19-24; 17:1-3; 71:14-22. Sergeant Barboza was aware of

the termination of the April 2018 No-Contact Order, along with the dismissal of the

underlying case, on June 21, 2018. See Ex. 2, at p. 17:17-22; see also Ex. 6, at p. 15:9-

13. Sergeant Barboza was also in court on September 10, 2018 and dismissed the

Plaintiff’s second arrest from September 8, 2018, which was subsequently ordered to

be dismissed by the Newport County District Court. See Ex. 2, at ps. 12:15-24; 13:1-

12; 48:5-11. Sergeant Barboza testified at his deposition that after a case is dismissed,



                                           3
it is a custom and practice of the Tiverton Police Department to go back to the police

department and enter information into the department’s computer system regarding

such a dismissal by entering the arrest number and closing out the arrest. See Ex. 2,

at p. 19:8-13. Information regarding such a dismissal or the closing out of an arrest

is available within the Tiverton Police Department’s computer system. See Ex. 2, at

p. 19:14-17; see also Ex. 6, at p. 47:17-22. On September 10, 2018, Sergeant Barboza

testified that he returned to the Tiverton Police Station to enter the dismissal of the

September 10, 2018 arrest matter that same day and closed out the arrest in the

Tiverton Police Department’s system. See Ex. 2, at p. 56:4-12. Sergeant Barboza also

testified that he spoke to the detectives regarding the dismissal, specifically

indicating that the Plaintiff’s No-Contact Order from April 2018 was not active

anymore. See Ex. 2, at p. 56:4-12. On September 10, 2018, Officer Pelletier himself

was a detective in the Tiverton Police Department, and thus would likely have been

told this information by Sergeant Barboza. See Ex. 3, at p. 8:14-24 – 9:1-4.

      Just a few months later, on December 8, 2018, Officer Huber of the Tiverton

Police Department went to the Plaintiff’s house due to a report of a breaking and

entering.; See Exhibit 7, attached hereto, Town’s Answers to Plaintiff’s

Interrogatories, Answer to Interrogatory No. 15. Officer Pelletier, who ultimately

prepared the December 2018 police report, indicated in said report for his December

10, 2018 narrative that “dispatch advised units that there was an active No

Contact/Protection Order between Darcie Silva (Protected Party) and Antone Silva.”

See Ex. 3, at p. 38:5-16. see also Exhibit 8, attached hereto, Town’s Responses to



                                          4
Plaintiff’s Requests for Production of Documents, Response No. 14, at Bates Stamp

No. Tiverton-RFP-000608. Officer Pelletier testified that, at the time of the Plaintiff’s

arrest, he was not aware of the fact that this active no-contact order was the Second

No-Contact Order that was previously dismissed by the Court, which was specifically

a Tiverton case. See Ex. 3, at 39:7-17. Officer Pelletier also testified that ordinarily

dispatch does not tell officers the city, town, or municipality from where an active No-

Contact Order originates. See Ex. 3, at p. 39:18-24 – 40:1. Notwithstanding this

statement, the Police Report, which Officer Pelletier himself authored, specifically

notes that the active No-Contact Order upon which the Plaintiff’s December 2018

arrest was based was the Second No-Contact Order, a Tiverton case, and, as noted

above, for which a J-LINKS electronic notification update was sent to the Tiverton

Police Department on September 10, 2018. See Ex. 2, at p. 56:4-12; Ex. 3, at p. 34:9-

18; Ex. 6, at p. 49:14-23; Ex. 8, at Bates Stamp No. Tiverton-RFP-000633.

      Based upon the police report narrative authored by Officer Pelletier on

December 8, 2018, on December 19, 2018, Sergeant Barboza signed an arrest warrant

for the Plaintiff’s arrest for alleged violation of the Second No-Contact Order. See Ex.

2, at ps. 9:21-24 – 10:1. Sergeant Barboza testified that once the warrant was left for

his review and signature, he believed that the responding officers “followed all the

steps. They called RONCO. RONCO confirmed…the protection order [was] active.”

See Ex. 2, at p. 66:10-12. Eleven (11) days elapsed between Officers Huber and

Pelletier first learning of the existence of the active no-contact order and their

subsequent drafting of the arrest warrant and its execution by Sergeant Barboza. See



                                           5
Ex. 2, at p. 9:21-24 – 10:1. Sergeant Barboza testified that he did not speak with any

officers in the course of reviewing or presenting the warrant. See Ex. 2, at p. 28:21 –

29:4; 66:7-16, 66:22-24 – 67:1-2. The information regarding the dismissal of the

Second No-Contact Order was thus available in the Tiverton Police Department’s

system at the time of the Plaintiff’s December 2018 arrest See Ex. 2, at p. 56:4-12.

      Based upon the police report from December 8, 2018, an arrest warrant was

signed by Sergeant Barboza against the Plaintiff for alleged violation of a No-Contact

Order. See Ex. 2, at p. 9:21-24 – 10:1. Subsequently, on December 28, 2018, the

Plaintiff was arrested for an alleged violation of a No-Contact Order. See Ex. 1,

Answer to Interrogatory No. 19. According to the Bureau of Criminal Identification’s

(“BCI”) own training manual instructions, anytime a police department calls BCI

after-hours to verify the active state of a No-Contact Order, the police department is

always instructed to double-check this with the Courts to verify the accuracy of

whether a No-Contact order is active or not. See Exhibit 9, attached hereto,

Deposition Transcript of Edward Troiano, at p. 17:18-24 – 18:1-3; 19:4-11; see also

Exhibit 10, attached hereto, BCI Training Instructions. Despite Officer Pelletier’s

testimony that dispatch contacted “RONCO” at the BCI on December 8, 2018 to

confirm the existence of the active No-Contact Order against the Plaintiff, it appears

that dispatch did not contact the Courts at any time to confirm and double-check

whether the Second No-Contact Order was active or not, as BCI would ordinarily

instruct them to do. See Ex. 3, at p. 38:5-16; 39:18-24 – 40:1.




                                           6
    II.      STANDARD OF REVIEW

          Rule 56 of the Federal Rules of Civil Procedure provides that “The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” See Fed.

R. Civ. P. 56(a). “A party asserting that a fact cannot be genuinely disputed must

support the assertion by…(B) showing that the materials cited do not establish…the

presence…of a genuine dispute…”. See Fed. R. Civ. P. 56(c)(1)(B). Importantly, “A

party may object that the material cited to support…a fact cannot be presented in a

form that would be admissible in evidence.” See Fed. R. Civ. P. 56(c)(2).

          Summary judgment procedure is properly regarded not as a disfavored

procedural shortcut, but rather as an integral part of the [Civil] Rules as a whole,

which are designed to ‘secure the just, speedy and inexpensive determination of every

action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). “[T]he [non-moving] party

must present affirmative evidence in order to defeat a properly supported motion for

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). For

the purposes of a summary judgment motion, “all inferences from facts contained in

affidavits, exhi[]bits and depositions ‘must be viewed in the light most favorable to

the party opposing the motion.’” Ferguson v. Omnimedia, Inc., 469 F.2d 194, 197 (1st

Cir. 1972) (quoting United States v. Diebold, 369 U.S. 654, 655 (1962)); see also Rogen

v. Ilikon Corp., 361 F.2d 260, 266, n. 6 (1st Cir. 1966) (quoting Diebold)); Poller v.

Columbia Broadcasting System, 368 U.S. 464, 473 (1972). “A litigant has a right to a




                                             7
trial where there is the slightest doubt as to the facts.” Peckham v. Ronrico

Corporation, 171 F.2d 653, 657 (1st Cir. 1948) (emphasis added).

   III.      ARGUMENT

             a. The Plaintiff’s Motion for Summary Judgment does not comport
                with Local Rule 56.

          Local Rule 56 of the U.S. District Court for the District of Rhode Island

provides that “A motion for summary judgment shall be accompanied by a separate

Statement of Undisputed Facts that concisely sets forth all facts that the movant

contends are undisputed and entitle the movant to judgment as a matter of law.” See

LR Cv 56(a)(1) (emphasis added). Subsection (a)(2) further provides that “The

Statement of Undisputed Facts shall be a separate filing…Each “fact” shall be set

forth in a separate, numbered paragraph and shall identify the evidence establishing

that fact, including the page and line of any document to which reference is made…”.

See LR Cv 56(a)(2) (emphasis added). As is true of all of the local rules, they “shall

apply to all proceedings in the United States District Court for the District of Rhode

Island.” See LR Gen 101(c).

          It is unequivocal that the Plaintiff’s Motion for Summary Judgment does not

contain such a Statement of Undisputed Facts. Without such a statement, the State

cannot file its required Statement of Disputed Facts, alleging which facts it asserts

create genuine issues of material fact that would necessitate a trial in this matter.

Importantly, Local Rule 56 provides that “No party shall file more than one motion

for summary judgment unless the Court otherwise permits for good cause shown.”

See LR 56(c) (emphasis added). Thus, the Plaintiff’s failure to comply with the

                                           8
mandates of Local Rule 56, by themselves, should necessitate denial of his Motion in

this instance, and, perhaps even more importantly, he should not be permitted to re-

file another Motion for Summary Judgment unless he demonstrates the requisite

“good cause” for reasons other than his lack of compliance with the mandates of Local

Rule 56 (emphasis added).

      b. The Plaintiff’s Motion for Summary Judgment accordingly fails to
         point to any evidence which could demonstrate the absence of a
         genuine issue of material fact in his favor regarding the State’s
         liability for his arrest in December 28, 2018.

      Just as important as compliance is with the Local Rules, so does such

compliance yield certain legal results. For example, Local Rule 56(a)(3) specifically

provides that “any fact alleged in the movant’s Statement of Undisputed Facts shall

be deemed admitted unless expressly denied or otherwise controverted by a party

objecting to the motion.” See LR 56(a)(3) (emphasis added). In other words, any facts

that the Plaintiff chooses to put forth in his or her Statement of Facts as “undisputed”

are automatically admitted unless specifically objected to by the non-moving party.

Id. It necessarily follows, however, that if the moving party does not submit a

statement containing any such “undisputed” facts, any “facts” contained within its

memorandum cannot be deemed admitted in the first instance. If they cannot be

deemed admitted into the record by operation of Local Rule 56(a)(3), then there is no

evidence before this Honorable Court to demonstrate the absence of a genuine issue

of material fact which would necessitate the granting of summary judgment in the

Plaintiff’s favor. Simply put, by operation of Local Rule 56(a)(3), because the Plaintiff

failed to file his own Statement of Undisputed Facts, none of the “facts” that he lists

                                           9
in his memorandum can be considered “properly admitted” from an evidentiary

standard, if the language of Local Rule 56(a)(3) is given its plain and ordinary

meaning. The Plaintiff’s Motion for Summary Judgment must accordingly be denied

for its failure to point to a set of undisputed facts in the manner so required by this

Honorable Court’s own Local Rules. See LR Cv 56(a)(3).

      c. The State asserts that there remain genuine issues of material fact
         as to whether it is liable for the arrest of the Plaintiff on December
         28, 2018.

      Assuming the Court is willing to credit the factual assertions made in the

Plaintiff’s Supporting Memorandum, it is evident there remain genuine issues of

material fact regarding the liability of the State for the second arrest of the Plaintiff

on December 28, 2018.

      Pursuant to the Plaintiff’s Second Amended Complaint, there are twenty-one

(21) total counts alleged, but only one is alleged against the State: negligence. See

Exhibit 11, attached hereto, ECF No. 31, ¶¶ 96-100. Because negligence is a state

tort claim, this Honorable Court must look to Rhode Island state case law on

negligence to resolve this matter. Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938).

      To succeed on a prima facie claim for negligence, a plaintiff must demonstrate:

(1) a legally cognizable duty owed by the defendant to the plaintiff; (2) a breach of

that duty; (3) that the defendant’s conduct was the proximate cause of the injury; and

(4) actual loss or damage. Medeiros v. Sitrin, 984 A.2d 620, 625 (R.I. 2009); Montuori

v. Narragansett Electric Co., 418 A.2d 5, 9 (R.I. 1980). Whether a duty exists is a

question of law for the court to decide. Hennessey v. Pyne, 694 A.2d 691 (R.I. 1997).



                                           10
The burden rests with the plaintiff to “establish a standard of care and prove, by a

preponderance of the evidence, that the defendant deviated from that standard of

care.” Riley v. Stone, 900 A.2d 1087, 1095 (R.I. 2006). In situations where “the court

concludes that no duty exists, ‘then the trier of fact has nothing to consider and a

motion for summary judgment must be granted.’” Soave v. National Velour Corp., 863

A.2d 186, 188 (R.I. 2004). Because the existence of a legal duty is a question of law,

it is axiomatic that the analysis of a negligence claim begins with the identification

of whether a legal duty of care is owed by the defendant to the plaintiff. Ferreira v.

Strack, 636 A.2d 682, 685 (R.I. 1994); Wells v. Smith, 102 A.3d 650, 653 (R.I. 2014).

“[T]he existence and the extent of a duty of care are questions of law * * * [, but]

‘whether such duty has been breached and whether proximate cause [exists] are the

questions for the factfinder.’” Seide v. State, 875 A.2d 1259, 1268 (R.I. 2005)

(referencing Rodrigues v. Miriam Hospital, 623 A.2d 456, 461 (R.I. 1993) (quoting

Mignone v. Fieldcrest Mills, 556 A.2d 35, 37 (R.I. 1989)). “There is no question that

the violation of a statute or an ordinance is not negligence per se, but is to be used by

the trier of the facts merely as an aid in determining that issue on consideration of

all the evidence.” Salcone v. Bottomley, 129 A.2d 635, 637 (R.I. 1957) (referencing

Audette v. New England Transportation Co., 46 A.2d 570 (R.I. 1946)).

      In determining proximate cause, however, a Court must also take into account

whether there are any other superseding causes, which “exist when an independent

and unforeseeable intervening or secondary act of negligence occurs, after the alleged

tortfeasor’s negligence, and that secondary act becomes the sole proximate cause of



                                           11
the plaintiff’s injuries.” Seide, 875 A.2d at 1270 (quoting Contois v. Town of West

Warwick, 865 A.2d 1019, 1027 (R.I. 2004)). “If the independent or intervening cause

is reasonably foreseeable, the causal connection remains unbroken.” Almedia v. Town

of North Providence, 468 A.2d 915, 917 (R.I. 1983) (emphasis added). “Generally,

whether an intervening cause was foreseeable is not the province of the trial justice

but is a question of fact that should be submitted to the jury.” Seide, 875 A.2d at 1270

(referencing Pantalone v. Advanced Energy Delivery Systems, Inc., 694 A.2d 1213,

1216 (R.I. 1997)). Hence, the Rhode Island Supreme Court itself has noted that

“[o]rdinarily, the determination of proximate cause * * * is a question of fact that

should not be decided by summary judgment.” Munroe v. Cheaters Holding Corp., 808

A.2d 645, 646 (R.I. 2002).

      Here, the State concedes that a duty was owed to the Plaintiff under R.I. Gen.

Laws § 12-29-8.1, pertaining to protective orders and no-contact orders, which

requires that “all modifications and terminations of the orders must also be faxed or

delivered to the B.C.I. unit no later than the end of the day of the modification.” See

R.I. Gen. Laws § 12-29-8.1(b)(2). Under this standard, it is evident that a No-Contact

Order must be removed, at the very latest, by the end of the same day that it is

modified. While the State concedes a duty was owed to the Plaintiff to ensure that

the No-Contact Orders were removed from the R.O.N.C.O. system, it is evident from

the undisputed facts of this case that there indeed remain genuine issues of material

fact as to whether the State breached this duty, or in the alternative, is in fact the

sole proximate cause of the Plaintiff’s second arrest on December 28, 2018, and



                                          12
whether or not the Town Defendants’ are responsible as an intervening cause of the

Plaintiff’s second arrest.1 Indeed, Plaintiff points to nothing to suggest that the State

Defendant is responsible (or contributed) to his second arrest.

       First, as noted above, it is undisputed that Sergeant Barboza is the prosecuting

officer for the Town of Tiverton. See Ex. 6, at p. 13:15-18; see also Ex. 2, at p. 6:9-20.

Sergeant Barboza would be the individual who would be aware of the termination of

a No-Contact Order for a Tiverton case as the prosecuting officer for Tiverton. See

Ex. 6, at ps. 16:19-24; 17:1-3; 71:14-22. Sergeant Barboza testified that he was

physically in court on September 10, 2018 when the Plaintiff was arraigned on the

charges for his second arrest from two (2) days prior, and Sergeant Barboza

ultimately chose to dismiss the charges against the Plaintiff, which dismissal was

ordered by the Newport County District Court. See Ex. 2, at p. 12:15-24; 13:1-12;

48:5-11. Sergeant Barboza also testified that after a case is dismissed, it is a custom

and practice of the Tiverton Police Department to go back to the police department

and enter information into the department’s computer system regarding such a

dismissal by entering the arrest number and closing out the arrest. See Ex. 2, p. 19:8-

13. The information that is entered regarding the dismissal or closing out of an arrest

is available within the Tiverton Police Department’s computer system for anyone

within the department to view. See Ex. 2, at ps. 19:14-17; Ex. 6, at p. 47:17-22.

Sergeant Barboza testified that he recalls something similar happening on




1The State asserts that it is not contesting its liability for the Plaintiff’s first arrest
on September 8, 2018.
                                            13
September 10, 2018 after he dismissed the Plaintiff’s second arrest: that he

“probably” came back to the station and “told the guys in detectives, Yeah. This guy’s

order was not active anymore…And I closed the case out of the system…”. See Ex. 2,

at p. 56:4-12. On September 10, 2018, Officer Pelletier himself was a detective in the

Tiverton Police Department, and thus would likely have been told about the dismissal

of the Plaintiff’s No-Contact Order by Sergeant Barboza. See Ex. 3, at 8:14-24 – 9:1-

4. Additionally, on September 10, 2018, an electronic J-LINKS notification update

was sent to the Tiverton Police Department, notifying them of the dismissal of the

Second No-Contact Order. See Ex. 4, at p. 24:16-22; see also Ex. 5; Ex. 6, at p. 49:14-

23. Chief Jones testified that if a J-LINKS update is made to the court’s system

regarding a protection order being removed and terminated, that information would

be received by the prosecution officer of the respective police department. See Ex. 6,

at p. 14:24 – 15:1-13. Therefore, with all reasonable inferences being drawn in favor

of the State as the non-moving party, there are clearly genuine issues of material fact

outstanding, especially since the Second No-Contact Order was timely terminated by

the District Court and accepted into the J-Links system notifying the Tiverton Police

of the same. See Ex. 4, at 24:16-22; see also Ex. 5; Ex. 6, at p. 49:14-23. Specifically,

there are genuine issues of material fact surrounding whether Sergeant Barboza,

Officer Pelletier, and Officer Huber, and therefore the Town, were all aware of, had

personal knowledge of, and had access to information showing that the Second No-

Contact Order was terminated at the time that they sought or executed an arrest

warrant for the Plaintiff in December 2018. Drawing all inferences in the State’s



                                           14
favor, this Court should conclude that the State breached no duty and that it was not

reasonably foreseeable that Officers Huber and Pelletier would seek the arrest

warrant despite possessing this knowledge, and therefore, a jury might find that such

conduct constitutes an intervening, proximate cause leading to the Plaintiffs’

December 2018 arrest. For this reason, it is undisputed that this remains a

substantial and genuine issue of material fact that necessitates denying the

Plaintiff’s Motion for Summary Judgment on the question of the State’s liability for

the Plaintiff’s December 2018 arrest.

       Even further, as it pertains to the December 2018 arrest itself, Officer Huber

initially arrived at the Plaintiff’s house on December 8, 2018 due to a report of a

breaking and entering. See Ex. 7, Answer to Interrogatory No. 15. Officer Pelletier,

who ultimately prepared the December 2018 police report, indicated in said report

for his December 10, 2018 narrative that “dispatch advised units that there was an

active No Contact/Protection Order between Darcie Silva (Protected Party) and

Antone Silva.” Id.; see also Ex. 8, Response No. 14, at Bates Stamp No. Tiverton-RFP-

000608; Ex. 3, at p. 38:5-16. At his deposition, Officer Pelletier testified that he based

the December 2018 arrest of the Plaintiff upon what was relayed to dispatch by

R.O.N.C.O. regarding the active status of the No-Contact Order. See Ex. 3, at p. 38:5-

16. Officer Pelletier testified that at the time of the Plaintiff’s arrest, he was not

aware of the fact that this active no-contact order was the September 10th no-contact

order that had been dismissed by the Court, which was specifically a Tiverton case.

Id., at p. 39:7-17. Officer Pelletier also testified that ordinarily dispatch does not tell



                                            15
officers the city, town, or municipality from where an active No-Contact Order

originates. Id., at p. 39:18-24 – 40:1. Notwithstanding this statement, the Police

Report, which Officer Pelletier himself authored, specifically notes that the active No-

Contact Order upon which the arrest was based was the Second No-Contact Order

from September 10, 2018, a Tiverton case, and, as noted above, for which a J-LINKS

electronic notification update was sent to the Tiverton Police Department on

September 10, 2018. See Ex. 2, at p. 56:4-12; Ex. 3. at p. 34:9-18; Ex. 6, at p. 49:14-

23; Ex. 8, Response No. 14, at Bates Stamp No. Tiverton-RFP-000633. A reasonable

inference may be drawn that Officer Pelletier was aware of this information at the

time of arresting the Plaintiff in December 2018 because he was a detective within

the Tiverton Police Department on September 10, 2018, the date Sergeant Barboza

dismissed the case and told all of the detectives at the station about the dismissal.

See Ex. 3, at p. 56:4-12. Further, this information could easily have been obtained by

checking the Tiverton Police Department’s computer system, which would have

shown the arrest from September 2018, and the no-contact order associated with it,

being terminated and inactive.2 See Ex. 2, at p. 19:8-17; 56:4-12; see also Ex. 6, at p.

47:17-22.




2 Ironically, when Officer Pelletier was posed a hypothetical scenario at his
deposition, one which pertained to a domestic violence situation, and where he had
personal knowledge that a no-contact order had been dismissed, but a victim
indicated it was still active, he testified that he would not make an arrest in that
instance “because I would have had knowledge that the no contact order was
dismissed.” See Ex. 3, at p. 40:13-24; 41:1-13; 41:21-24; 42:1-24; 43:1-8.
                                          16
      Additionally, based upon the police report narrative authored by Officer

Pelletier on December 8, 2018, and December 19, 2018, Sergeant Barboza signed an

arrest warrant for the Plaintiff’s arrest for alleged violation of the now-dismissed

Second No-Contact Order. See Ex. 2, at ps. 9:21-24 – 10:1. As noted above, Sergeant

Barboza would have been aware of the dismissal of the September 10, 2018 case

because he was physically in court and was the individual who ordered dismissal of

the case. Id., at p. 12:15-24; 13:1-12; 48:5-11. Additionally, he returned to the police

station, entered that information into the department’s system, and told the

detectives about the dismissal of the case, which would have included Officer Pelletier

at the time. See Id., at p. 56:4-12. Notwithstanding, Sergeant Barboza testified that

once the warrant was left for his review and signature, he believed that the

responding officers “followed all the steps. They called RONCO. RONCO

confirmed…the protection order [was] active.” See Ex. 2, at p. 66:10-12. Despite

learning about the active no-contact order on December 8, 2018, eleven (11) days

elapsed between Officers Huber and Pelletier first learning of its existence and their

subsequent drafting of the arrest warrant and its execution by Sergeant Barboza. See

Ex. 2, at p. 9:21-24; 10:1. Sergeant Barboza testified that he did not speak with any

officers in the course of reviewing or presenting the warrant. See Ex. 2, at p. 28:21-

29:4; 66:7-16, 66:23-67:2.3 However, a reasonable individual in Sergeant Barboza’s



3 Sergeant Barboza testified he was unsure if the no-contact order upon which the
December 19, 2018 arrest warrant issued originated from another city or town within
the State. See Ex. 2, at p. 49:10-11. However, according to the Tiverton Police
Department’s own police report regarding the December 28, 2018 arrest, the basis
upon which Mr. Silva was arrested (and for which Sergeant Barboza signed the arrest
                                          17
position would have checked the Tiverton Police Department’s system within that

eleven (11) day span, prior to executing the arrest warrant, and found that the

September 10th no-contact order upon which the December 2018 arrest warrant was

based was clearly inactive. A reasonable person in Sergeant Barboza’s position would

also attempt to confirm where the active No-Contact Order originated from to ensure

it was not a Tiverton case that was previously dismissed. Id. This information was

clearly available to Sergeant Barboza at the time of executing the Plaintiff’s

December 2018 arrest warrant, and he specifically was the one who entered it into

the Department’s system and informed the other detectives about it. See Ex. 2, at p.

56:4-12. Therefore, all of these facts clearly show there remain genuine issues of

material fact as to what Sergeant Barboza knew at the time of executing the arrest

warrant on December 19, 2018, and therefore, whether his conduct constituted an

intervening cause that became the proximate cause of the Plaintiff’s December 2018

arrest.4



warrant) was supposedly for violation of the September 10, 2018 no-contact order,
which Sergeant Barboza would have known was terminated and/or dismissed, as he
was in court and requested the dismissal, as well as input the dismissal into
Tiverton’s Police system for everyone else at the department to access. See Ex. 8, at
Bates Stamp No. Tiverton-RFP-000633.

4 It is important to note that the December 2018 arrest of the plaintiff was not a
warrantless arrest like the September 8, 2018 arrest, where the Town’s officers were
required to make a “spur-of-the-moment” type of decision to arrest a particular
suspect, only to later have there be no probable cause found to justify their actions.
See Briggs v. Malley, 748 F.2d 715, 721 (1st Cir. 1984) (“[L]iability does not attach
simply because there is a later determination of no probable cause.”). For the
December 2018 arrest, Officers Huber and Pelletier specifically chose to wait a couple
of days after the initial encounter with the Plaintiff on December 8, 2018 prior to
submitting their arrest warrant. Because there was an eleven (11) day gap between
                                         18
   IV.      CONCLUSION

         For the reasons set forth, the State respectfully requests that this Honorable

Court deny the Plaintiff, Antone Silva’s Motion for Summary Judgment, finding that

the Plaintiff has failed to prove the absence of a genuine issue of material fact as it

pertains to the State’s liability for the Plaintiff’s arrest on December 28, 2018, and

that he is not entitled to judgment as a matter of law.




their initial encounter with the Plaintiff, and Sergeant Barboza’s subsequent
execution of the arrest warrant, the process was much more deliberative, and
therefore afforded Officers Huber and Pelletier, as well as Sergeant Barboza, ample
time to investigate and confirm whether the active no-contact order outstanding
against the Plaintiff was from a Tiverton case or from another municipality. A phone
call to the Court within the aforementioned eleven (11) day span could easily have
avoided the December 2018 arrest of the Plaintiff and demonstrated the lack of
probable cause for the arrest warrant to issue. Moreover, despite Sergeant Barboza
and Officer Pelletier’s reliance on what was communicated to dispatch by the
R.O.N.C.O. unit at BCI, BCI’s standard procedure is to instruct all police
departments after-hours to double-check with the courts regarding whether a no-
contact order is active prior to making an arrest. See Ex. 9, at p. 17:18-24 – 18:1-3;
19:4-11; see also Ex. 10. It does not appear this was done in this instance by the
dispatcher, Officer Huber, Office Pelletier, or Sergeant Barboza prior to execution of
the arrest warrant and the subsequent arrest of the Plaintiff on December 28, 2018.
                                           19
                                        Respectfully Submitted,
                                        Defendant,

                                        STATE OF RHODE ISLAND

                                        BY:

                                        PETER F. NERONHA
                                        ATTORNEY GENERAL

                                        /s/ Alexander D. Schultheis____
                                        Alexander D. Schultheis (#9534)
                                        Special Assistant Attorney General
                                        150 South Main Street
                                        Providence, RI 02903
                                        Tel: (401) 274-4400 Ext. 2021
                                        Fax: (401) 222-2995
                                        aschultheis@riag.ri.gov


                          CERTIFICATE OF SERVICE
      I hereby certify that on this the 4th day of August, 2020, I caused a copy of the
within DEFENDANT, STATE OF RHODE ISLAND’S RESPONSE TO PLAINTIFF,
ANTONE SILVA’S MOTION FOR SUMMARY JUDGMENT to be filed through the
ECF System upon the following attorneys of record:

Brian R. Cunha, Esq. (#4074)
BRIAN CUNHA & ASSOCIATES, P.C.
311 Pine Street
Fall River, MA 02720
Tel: (508) 675-9500
Fax: (508_ 679-6360
brian@briancunha.com

Marc DeSisto, Esq. (#2757)
Patrick K. Burns, Esq. (#10107)
DeSisto Law, LLC
60 Ship Street
Providence, RI 02903
Tel: (401) 272-4442
marc@desistolaw.com
pburns@desistolaw.com
                                               /s/ Alexander D. Schultheis



                                          20
